Case 5:19-cv-12365-JEL-APP ECF No. 33-1 filed 01/31/20   PageID.14135   Page 1 of 5



                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

  MARK WILLIAM DROESSER, et al.,

        Plaintiffs,
                                         Case No. 19-cv-12365
  v.                                     Honorable Judith E. Levy
                                         Magistrate Judge Anthony P. Patti
  FORD MOTOR COMPANY,

        Defendant.


        JOINT STIPULATION TO STAY ALL DEADLINES PENDING
                  TRANSFER AND CONSOLIDATION
Case 5:19-cv-12365-JEL-APP ECF No. 33-1 filed 01/31/20         PageID.14136     Page 2 of 5



      Plaintiffs Mark William Droesser, Jeffrey A. Ford, Jeffrey Fowlkes, Matthew

Parker, and Trevor Wentz and Defendant Ford Motor Company (collectively, the

“Parties”), hereby stipulate as follows:

      1.     This case is one of four parallel proceedings filed by the same Plaintiffs’

counsel in different federal courts,1 which have common factual allegations and

common legal claims concerning the marketing, sale, and performance of certain

model year 2011-2019 Ford trucks equipped with 6.7L Power Stroke diesel engines

containing CP4 fuel pumps (“Class Vehicles”).

      2.     By agreement of the parties, the Nunez and Farlow cases were

transferred to the Eastern District of Michigan to seek consolidation with this case.

Those cases have been assigned to this Court.

      3.     Ford also has moved to transfer the Stevens case (S.D. Tex.) to this Court

under 28 U.S.C. § 1404(a), which Plaintiffs oppose.

      4.     Once the Southern District of Texas rules on Ford’s motion to transfer

the Stevens case, the Parties will then file a joint motion to consolidate the other cases

pending in the Eastern District of Michigan with this action pursuant to Fed. R. Civ.

P. 42 and Local Rule 42.1.




1
 Stevens, et al. v. Ford Motor Company, No. 2:18-cv-00456 (S.D. Tex.),
Nunez, et al. v. Ford Motor Company, No. 5:20-cv-10010 (E.D. Mich.), and
Farlow, et al. v. Ford Motor Company, No. 5:20-cv-10202 (E.D. Mich.).
                                            4
Case 5:19-cv-12365-JEL-APP ECF No. 33-1 filed 01/31/20         PageID.14137     Page 3 of 5



      5.     To conserve the resources of the Court and the parties, the Parties

stipulate and agree that deadlines in this case should be stayed, including but not

limited to the February 14, 2020 deadline for Ford to respond to Plaintiffs’ Amended

Complaint, while the Parties’ motions for transfer, and possible consolidation, are

addressed by the respective courts.

      6.     If any or all of the cases cited in footnote 1 are consolidated with this

case, the Parties agree to promptly seek a scheduling conference for the Court to

establish new deadlines. Alternatively, the parties will inform this Court promptly if

the Southern District of Texas declines to transfer the Stevens case.

      7.     The Parties agree that neither side is prejudiced by the requested stay.



STIPULATED AND AGREED TO BY:

DATED: January 31, 2020                 HAGENS BERMAN SOBOL SHAPIRO LLP

                                        /s/ Jerrod C. Patterson (with consent)
                                        Steve W. Berman
                                        Jerrod C. Patterson
                                        1301 Second Avenue, Suite 2000
                                        Seattle, WA 98101
                                        Telephone: (206) 623-7292
                                        Facsimile: (206) 623-0594
                                        steve@hbsslaw.com

                                        Robert C. Hilliard
                                        HILLIARD MARTINEZ GONZALES LLP
                                        719 S. Shoreline Blvd.
                                        Corpus Christi, TX 78401
                                        Telephone: (361) 882-1612
                                        bobh@hmglawfirm.com

                                            5
Case 5:19-cv-12365-JEL-APP ECF No. 33-1 filed 01/31/20       PageID.14138   Page 4 of 5




                                    E. Powell Miller (P39487)
                                    THE MILLER LAW FIRM, P.C.
                                    950 W. University Drive, Suite 300
                                    Rochester, MI 48307
                                    Tel: (248) 841-2200
                                    Fax: (248) 652-2852
                                    epm@millerlawpc.com

                                    Andrew Parker Felix, Esq.
                                    MORGAN & MORGAN, P.A.
                                    20 North Orange Ave., Ste. 1600
                                    P.O. Box 4979
                                    Orlando, FL 32801
                                    Telephone: (407) 244-3204
                                    Facsimile: (407) 245-3334
                                    Andrew@forthepeople.com

                                    Counsel for Plaintiffs

                                    MCGUIREWOODS LLP

                                     /s/ Perry W. Miles IV
                                    Perry W. Miles, IV
                                    Brian D. Schmalzbach
                                    MCGUIREWOODS LLP
                                    800 East Canal Street
                                    Richmond, VA 23219
                                    (804) 775-1000
                                    pmiles@mcguirewoods.com
                                    bschmalzbach@mcguirewoods.com

                                    Courtney C. Shytle
                                    MCGUIREWOODS LLP
                                    201 North Tyson Street
                                    Suite 3000
                                    Charlotte, NC 28202
                                    (704) 343-2000
                                    cshytle@mcguirewoods.com



                                        6
Case 5:19-cv-12365-JEL-APP ECF No. 33-1 filed 01/31/20   PageID.14139   Page 5 of 5




                                    Stephanie A. Douglas (P70272)
                                    Derek J. Linkous (P82268)
                                    Grant A. Newman (P79799)
                                    BUSH SEYFERTH PLLC
                                    100 W. Big Beaver Rd., Ste. 400
                                    Troy, MI 48084
                                    (248) 822-7800
                                    douglas@bsplaw.com
                                    linkous@bsplaw.com
                                    newman@bsplaw.com

                                    Attorneys for Defendant Ford Motor Company




                                       7
